DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt and entry of Applicant’s Preliminary Amendment filed on 02/26/2021 is acknowledged.
	Claims 1-14 have been amended.  Overall, claims 1-14 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first actuator shaft” and “a second actuator shaft” recited in claim 10; “the first stator case portion (2) and the second stator case portion (4) are connected to the adjustment means (6)” recited in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “a first actuation shaft connected with the first stator case portion to rotate the first stator case portion about the rotation axis, and a second actuation shaft connected with the second stator case portion to rotate the second stator case portion about the rotation axis” recited in claim 10 and the limitation “where the first stator case portion and the second stator case portion are connected to the adjustment means so that the adjustment means are configured to rotate the first stator case portion and the second stator case portion relative to the external enclosure independently of each other” recited in claim 13. 

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	There is no disclosure as to “the adjustment means include a first actuation shaft connected with the first stator case portion to rotate the first stator case portion about the rotation axis, and a second actuation shaft connected with the second stator case portion to rotate the second stator case portion about the rotation axis” recited in claim 10 and “where the first stator case portion and the second stator case portion are accommodated inside of the external enclosure and are connected to the adjustment means so that the adjustment means are configured to rotate the first stator case portion and the second stator case portion relative to the external enclosure independently of each other” recited in claim 13. In other words, how the adjustment means rotate the first stator case portion and the second stator case portion relative to the external enclosure independently of each other where the first stator case portion and the second stator case portion are connected to the adjustment means through the first and second actuation shafts .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7, 10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.    	
	- Regarding claim 7, the term “can rotate” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the adjustment means rotates with respect to the enclosure and under what condition the adjustment means does not rotate with respect to the enclosure.  Accordingly, the term “can” should be avoided/ should not be used in the claimed language.
	- Claim 10 recites the limitations “first actuation shaft connected with the first stator case portion…., and a second actuation shaft connected with the second stator case portion to rotate the second stator case portion about the rotation axis”.  Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim isunascertainable.
	- Claim 13 recites the limitations “the first stator case portion and the second stator case portion are accommodated inside of the external enclosure and are connected to the adjustment means so that the adjustment means are …. relative to the external enclosure independently of each other”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the 
patent protection desired, the scope of the claim is unascertainable.
	- Claim 13 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements  “the first stator case portion and the second stator case portion are accommodated inside of the external enclosure and are connected to the adjustment means so that the adjustment means are …. relative to the external enclosure independently of each other”. It is unclear how the adjustment means (6) rotate the first stator case portion (2) and the second stator case portion (4) relative to the external enclosure (100) independently of each other where the first stator case portion and the second stator case portion are connected to the adjustment means.
- Regarding claim 14, the term “can vary” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the volume that varies in the rotation of the first lobed disk and under what condition the volume does not varies in the rotation of the first lobed disk.  Accordingly, the term “can” should be avoided/ should not be used in the claimed language.
	For the purpose of this Office action, the claims 7, 10 and 13-14  will be examined as best understood by the examiner.

Claim Objections
6.	Claims 10 and 13 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “first actuator shaft” and “a second actuator shaft” and “the first and second  stator case portions  connected to the adjustment means” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordborg et al. (Nordborg) (U.S. Patent Application Publication Number 2005/0238521A1).  
	Regarding claim 1, as shown in Figs. 8-11, Nordborg discloses a hydraulic orbital machine, comprising: a first stator case portion 9, which delimits a first internal contoured volume; and a first lobed disk  4 configured to rotate eccentrically about a rotation axis in the first stator case 9 portion so as to form with the latter a plurality of first chambers which have a volume that varies with rotation of the first lobed disk, wherein at least one first chamber of the plurality of chambers has a minimum volume at a first angle of the first stator case portion, the machine further comprising: a second stator case portion 10, which delimits a second internal contoured volume; at least one second lobed disk 5 configured to rotate together with the first lobed disk 4 eccentrically about the rotation axis in the second stator case portion so as to form a plurality of second chambers having a volume that varies with rotation of the at least one second lobed disk, wherein at least one second chamber of the plurality of second chambers has a minimum volume at a second angle of the second stator case portion, and adjustment means 22 (see page 5, para. [0061] and Figs. 8 and 11)  designed to mutually angularly offset the first and second angles.    
	Regarding claim 2, Nordborg discloses wherein the adjustment means 22 are connected to at least one between the first or second stator case portion 9, 10, wherein the at least one between the first or second stator case portion are rotatable about the rotation axis.   
	Regarding claim 3, Nordborg  discloses wherein the first and second lobed disks 4, 5 are coupled to a same shaft 7. 
	Regarding claim 4, Nordborg discloses wherein the first and second stator case portions 9, 10 comprise rolling bodies 8 configured to cooperate respectively with the first and second lobed disks 9, 10 in order to partly delimit the respective first and second chambers with variable volume.   
	Regarding claim 5, Nordborg discloses wherein the machine further comprises a distribution assembly (not numbered; however, read by the examiner that the hydraulic gerotor machine obviously has a distribution assembly for supply or receive the fluid to the first and second chambers – see page 5, para. [0055] to para. [0057]) configured to send/receive a flow rate of a hydraulic fluid to the respective first and second chambers.   
	Regarding claim 6, Nordborg discloses wherein the machine further comprises an external enclosure 15 of the machine, wherein the first and second stator case portions 9, 10 are inside the external enclosure.   
	Regarding claim 7, Nordborg discloses wherein the adjustment means 22  are kinematically coupled to the second stator case portion, which can rotate with respect to the enclosure 159, the first stator case portion being fixed with respect to the enclosure.   
	Regarding claim 8, Nordborg discloses wherein the adjustment means 22 comprise an actuation shaft is coupled to a pivot which engages in a seat of the second stator case portion.   
	Regarding claim 9, Nordborg discloses, wherein the adjustment means include at least an actuation shaft configured to move in a plane perpendicular to the rotation axis (see Fig. 11).   
	Regarding claim 12, Nordborg discloses wherein the second stator case portion 10 has N protrusions or rolling bodies 8 to cooperate with the second lobed disk 5 to partially delimit the at least one second chamber with variable volume, where the second stator case portion is rotatable about the rotation axis relative to the external enclosure, and where the second stator case portion 10 is connected to the adjustment means 22 and where the second stator case portion 10 is accommodated inside of the external enclosure so that the adjustment means are configured to rotate the second stator case portion relative to the external enclosure by an angle φ with φ ≥ 360°/(2 * N).
It is noted that the limitations after the phrase “…so that…” sets forth a desired result and does not further limit the claim.
	Regarding claim 14, Nordborg discloses method for adjusting a hydraulic orbital machine comprising a first stator case portion 9 which delimits a first internal contoured volume, a first lobed disk 4 configured to rotate eccentrically about a rotation axis in the first stator case portion in order to form with the latter a plurality of first chambers which have a volume that can vary in the rotation of the first lobed disk 4, at least one of the first chambers having a minimum volume at a first angle of the first stator case portion, the method comprising the following steps: providing a second stator case portion 10 which delimits a second internal contoured volume; providing at least one second lobed disk 5 configured to rotate together with the first lobed disk eccentrically about the rotation axis in the second stator case portion in order to form a plurality of second chambers which have a volume that varies in the rotation of the second lobed disk, at least one of the second chambers having a minimum volume at a second angle of the second stator case portion; and mutually angularly offsetting the first and second angles.
Regarding claim 14, Nordborg discloses a method and hydraulic gerotor machine for controlling a displacement having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Nordborg  in  view of Wenker (Publication Number EP 124299).
	The Nordborg discloses the invention as recited above; however, the Nordborg fails to disclose the adjustment means including first and second actuation shafts.
	As shown in Figs. 1-2, Wenker teaches wherein the adjustment means 83, 89 include a first actuation shaft 85 connected with the first stator case portion 27 to rotate the first stator case portion about the rotation axis.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a second actuation shaft connected with the second stator case portion to rotate the second stator case portion about the rotation axis, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (see MPEP §2144.04).


9.	Claims 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Nordborg  in  view of Wenker (Publication Number EP 124299).
	The Nordborg discloses the invention as recited above; however, the Nordborg fails to disclose the adjustment means comprise at least one hydraulic cylinder.
	As shown in Figs. 1-2, Wenker teaches wherein the adjustment means comprise at least one hydraulic cylinder 75 arranged inside the external enclosure 23, 71 or integrated in the external enclosure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the adjustment means comprise at least one hydraulic cylinder 83, 85, 89 arranged inside the external enclosure, as taught by Wenker in the Nordborg apparatus, since the use thereof would have controlled the rotational movement of the hydraulic gerotor machine.
Note that the term “or” is to claimed in claim 11; therefore, any prior art being only read on one part, is applied to reject the claim 11.

Prior Art
10.	The IDS (PTO-1449) filed on Feb. 26, 2021 has been considered.  An initialized copy is attached hereto.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Miller (U.S. Patent Application Publication Number 20080075617A1), and Jingzhi et al. (U.S. Patent Application Publication Number 2013/0149181A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746